                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

             Plaintiff,                             Case No. 4:18-cv-13030
                                                    Hon. Matthew F. Leitman
v.

FAMILY DOLLAR STORES OF
MICHIGAN, LLC

          Defendant.
_____________________________________________________________________/

                                CONSENT DECREE

      The Equal Employment Opportunity Commission (the “EEOC” or the

“Commission”) instituted this action against the Defendant, Family Dollar Stores of

Michigan, LLC (the “Defendant”) pursuant to Title I of the Americans with Disabilities

Act (ADA) of 1990 and Title I of the Civil Rights Act of 1991 alleging unlawful

employment practices based on disability and to provide relief to the Charging Party,

Dennis Credit. Defendant denies that it discriminated against Dennis Credit on the basis

of his disability, or otherwise violated the ADA. The Commission and Defendant agree

that this action should be resolved by entry of this Consent Decree.

      This Consent Decree shall be a final and binding settlement in full disposition of

all claims raised in the complaint filed by the Commission in Case No. 2:18-cv-13030.

It is therefore the finding of this Court, made on the pleadings and record as a whole,
that: 1) the Court has jurisdiction over the parties and subject of this action; 2) the

purpose and provisions of the ADA will be promoted and effectuated by entry of this

Consent Decree; and 3) this Consent Decree resolves all issues raised by the

Commission’s complaint in this case as provided below. It is hereby ORDERED,

ADJUDGED AND DECREED:

                               MONETARY RELIEF

      1.    Within 15 business days from entry of this Consent Decree, and receipt of

a W9 and W4 for Dennis Credit, whichever is later, Defendant shall pay Dennis Credit

the total sum of $25,000.00. Of this monetary payment, $9,980.54 shall be considered

back pay, and $15,019.46 shall be considered compensatory damages. Defendant shall

issue a W-2 for the amount designated as back pay, less appropriate taxes and

withholdings, and a 1099-MISC for the remaining amount, in the ordinary course of

business. Defendant shall not deduct the amount of the employer’s share of any costs,

taxes, or social security payments required by law to be paid by the Defendant. Payment

of the back pay and compensatory damages shall be mailed to Dennis Credit at the

address provided by counsel for the Commission. A copy of each check shall be mailed

to Kenneth L. Bird, c/o Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Avenue,

Room 865, Detroit, Michigan 48226 and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov.

                                      Page 2 of 10
                   NON-DISCRIMINATION AND RETALIATION

       2.     Defendant shall not refuse to hire an individual because of a disability and

shall comply with all requirements of the ADA, as amended.

       3.     Defendant shall not retaliate against any employee because s/he: (i) opposes

discriminatory practices made unlawful by the ADA; (ii) files a charge of discrimination

or assists or participates in the filing of such a charge; or (iii) assists or participates in an

investigation or proceeding brought under the Federal laws prohibiting discrimination

or retaliation.

                                         TRAINING

       4.     Within ninety (90) days after the Consent Decree has been entered by the

Court, Defendant shall provide mandatory training to the Regional Human Resources

Manager(s) with responsibility for the district that Store #8780 is in, as well as all store

managers, and district managers, within the same district as Store #8780. This training

will focus on the requirements of the Americans with Disabilities Act of 1990, as

amended and include scenarios relevant to the workplace. In addition, for the duration

of this Decree, this training shall be provided to each new employee promoted to or hired

as a store manager or district manager for a store in the same district as Store #8780

within ninety (90) days of being hired or promoted.




                                          Page 3 of 10
      5.     The training will include information regarding the meaning of

anindividual with a “disability” under the ADA, the Defendant’s duty to make hiring

decisions based on qualifications, rather than its fears and stereotypes about a disabled

applicant, the duty to provide a reasonable accommodation to qualified individuals with

a disability, and the duty to make an individualized assessment of any qualified

individuals with a disability in determining whether the employee can perform the

essential functions of a job with or without a reasonable accommodation. The training

shall also include scenarios regarding applicants with a visible impairment or who

inform Defendant during the hiring process that s/he is disabled. Within 120 days after

the Consent Decree has been entered by the Court, Defendant will provide the

Commission with a certification that such managers and human resource personnel have

been trained. This information shall be provided to Kenneth L. Bird, Regional Attorney,

c/o Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865, Detroit,

Michigan 48226 via regular mail and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov.

                                 NOTICE POSTING

      6.     Defendant shall post the Notice attached as Attachment A in a conspicuous

place at Store #8780, where employee notices are posted within 30 days after entry of

this Consent Decree. This Notice shall be posted throughout the term of this Consent

                                       Page 4 of 10
Decree. Written confirmation that the Notice has been posted shall be mailed to Kenneth

L. Bird, c/o Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865,

Detroit, Michigan 48226 and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov. Should the notice become defaced, marred or otherwise made

unreadable, Defendant will post a readable copy of the Notice in the same manner as

soon as practicable.

                                     REPORTING

      7.     Defendant shall provide written verification within thirty (30) days of entry

of the Consent Decree that it has posted the notice attached as Attachment A as required

in paragraph 6 above.

      8.     For the duration of this Consent Decree, Defendant shall maintain a record

of any and all complaints to Human Resources or the Legal Department, lawsuits, or

demands for arbitration alleging disability based discrimination that are filed by

employees or former employees or applicants at Store #8780. For each complaint,

lawsuit, or demand for arbitration alleging disability discrimination filed by employees

or former employees or applicants at Store #8780, Defendant shall include the following

information: (a) name, job title of employee, former employee or applicant who filed the

complaint, demand for arbitration or lawsuit; and (b) a copy of the complaint, demand

for arbitration or lawsuit if requested by the EEOC. Within six (6) months of entry of

                                       Page 5 of 10
this Consent Decree, Defendant shall provide the Commission with a copy of this record.

Defendant shall continue to provide a copy of this record on a semi-annual basis every

six (6) months for the duration of the Consent Decree. If no complaints fitting the above

description have been made, then Defendant shall also indicate this to the Commission.

This information shall be provided to Kenneth L. Bird, Regional Attorney, c/o Nedra

Campbell, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865, Detroit, Michigan

48226 via regular mail and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov.

                   DISPUTE RESOLUTION AND COMPLIANCE

         9.    The Commission shall have the right during regular business hours defined

as Monday through Friday, 8:00 am to 9:00 pm, EST, to enter and inspect Store #8780

to ensure compliance with this Decree.

         10.   The Court shall retain jurisdiction and will have all available equitable

powers, including injunctive relief, to enforce this Consent Decree. Upon motion of the

Commission, the Court may schedule a hearing for the purpose of considering

allegations of non-compliance with this Consent Decree. The parties shall engage in a

good-faith effort to resolve any dispute as to compliance prior to seeking review by the

Court.




                                       Page 6 of 10
         11.   The Commission may review compliance with this Decree. As part of such

review, the Commission may, with the permission of the Defendant or leave of the

Court, interview Defendant’s employees, and examine and copy Defendant’s documents

which are pertinent to the Commission’s allegations of non-compliance.

         12.   In the event the Court finds that Defendant has not complied withany

provision of this Decree, and the Commission petitions the Court to order Defendant to

comply, the Commission is entitled to a penalty as shall be deemed appropriate by the

Court.

         13.   In the event the Court determines that Defendant has not complied, the

Court may order appropriate relief including an extension of the Decree for the time

necessary to remedy non-compliance, and whatever other relief the Court may deem

appropriate.

                                       DURATION

         14.   This Consent Decree shall expire within 2.5 years without further action by

the Parties.

                                  MISCELLANEOUS

         15.   Except as otherwise provided in paragraphs 12 and 13, each party shall bear

its costs and attorney’s fees incurred as a result of this action through the filing of this

Consent Decree.

                                        Page 7 of 10
      16.    If any provision of this Consent Decree is found to be unenforceable by a

Court, only the specific provision in question shall be affected and the other enforceable

provisions shall remain in full force.

      17.    Defendant will not condition the receipt of individual relief on Credit’s

agreement to (a) maintain as confidential the terms of this decree or the facts or

allegations underlying the litigation, (b) waive his statutory right to file a charge with

any federal or state anti-discrimination agency, or (c) waive his right to apply for a

position at any of Defendant's facilities.

      18.    The terms of this Consent Decree are and shall be binding upon the present

and future owners, officers, directors, employees, creditors, agents, trustees,

administrators, successors, representatives, and assigns of Defendant. Before selling any

or all of the business, Defendant shall notify all potential buyers and bidders of this

Decree and its terms. Among other things, the notice shall include a copy of this Decree,

personally served by Defendant.

      19.    Any modifications to this Consent Decree must be approved by the Court.

      20.    The Court shall retain jurisdiction of this case through the term of the

Consent Decree.




                                         Page 8 of 10
EQUAL EMPLOYMENT                           FAMILY DOLLAR STORES
OPPORTUNITY COMMISSION                     OF MICHIGAN, LLC



/s/ Nedra Campbell                         /s/ Emily M. Petroski
NEDRA CAMPBELL (P58768)                    MAURICE G. JENKINS (P33083)
Patrick V. McNamara Federal Bldg.          EMILY M. PETROSKI (P63336)
477 Michigan Ave, Room 865                 JACKSON LEWIS, PC
Detroit, Michigan 48226                    2000 Town Ctr. Ste 1650
(313) 226-3410                             Southfield, Michigan 48075
Nedra.Campbell@eeoc.gov                    (248) 936-1900
                                           jenkinsm@jacksonlewis.com
                                           Emily.Petroski@Jacksonlewis.com

Dated: October 30, 2019                    Dated: October 30, 2019


     IT IS SO ORDERED:
                                    /s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: November 6, 2019




                                    Page 9 of 10
ATTACHMENT A
                  NOTICE TO ALL EMPLOYEES


      Pursuant to the Americans with Disabilities Act, it is unlawful for
an employer to discriminate against an employee in connection with
job application procedures, hiring, firing, advancement, compensation,
job training, and other terms, conditions, and privileges of employment
because the employee is disabled, is regarded as being disabled, or has
a record of disability.

     Under the Americans with Disabilities Act, it is unlawful for an
employer to refuse to hire an individual because s/he is disabled. Also,
both a job applicant and an employee may be entitled to a reasonable
accommodation for a disability.

     Family Dollar supports and complies with the Americans with
Disabilities Act in all respects.

      Any individual who believes that s/he has not been hired or
discharged because s/he is disabled or has been denied a reasonable
accommodation can contact the EEOC directly at 1-800-669-4000. In
compliance with federal law, Family Dollar Stores of Michigan, LLC will
not retaliate against an employee who makes an internal complaint of
discrimination or who contacts the EEOC or its state counterpart, the
Michigan Department of Civil Rights.

     FAMILY DOLLAR STORES OF MICHIGAN, LLC.

     By:_____________________________________ Date ______________
                This Notice shall remain posted until April 30, 2022




                                   Page 10 of 10
